Citation Nr: 1041490	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  07-06 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than June 15, 2006 for 
the grant of service connection for traumatic amputation of right 
index distal phalanx.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to November 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision (issued in January 2007) 
from the Department of Veterans Affairs (VA) Regional Office (RO) 
above.  

On his February 2007 substantive appeal, via VA Form 9, the 
Veteran indicated that he wanted a Board hearing at his local RO.  
The Veteran later informed the RO that he wished to have a video 
conference hearing; however, in January 2008, the Veteran 
informed RO personnel that he wanted his case sent to the Board 
instead of having a Board hearing.  See January 2008 Report of 
Contact.  The Board, then, finds that all due process has been 
satisfied with respect to the Veteran's right to a hearing.  


FINDINGS OF FACT

1.  On June 15, 2006, the RO received a formal claim for 
entitlement to service connection for amputation of the right 
index finger.  

2.  In a rating decision dated December 2006 (issued in January 
2007), the RO granted entitlement to service connection for 
traumatic amputation of the right index distal phalanx, effective 
June 15, 2006, the date the Veteran's service connection claim 
was received by the RO.  

3.  The evidentiary record does not contain any communication 
submitted by the Veteran prior to June 2006, including during his 
first post-service year, that evidences a request for a 
determination or belief that he was entitled to service 
connection for a right index finger disability.  


CONCLUSION OF LAW

Entitlement to an effective date earlier than June 15, 2006, for 
the grant of service connection for traumatic amputation of the 
right index distal phalanx is not warranted.  38 U.S.C.A. §§ 
5103(a), 5103A, 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.400(b)(2)(i) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking an effective date earlier than July 15, 
2006, for the grant of service connection for his service-
connected right index finger disability.  Specifically, the 
Veteran asserts that it is clear that his right index finger was 
amputated during service and that he did not file a claim for 
benefits sooner because he did not know he could have filed a 
claim.  He asserts that the Navy and VA should have informed him 
of the benefits to which he was entitled at separation from 
service and, because he was not told that he could file a claim, 
service connection for amputation of the right index finger 
should be effective from April 27, 1965, the date his finger was 
amputated.  

The assignment of effective dates is governed by 38 U.S.C.A. § 
5110 (West 2002 & Supp. 2009) and 38 C.F.R. § 3.400 (2010).  The 
statute and regulation provide, in pertinent part, that the 
effective date of an award of compensation based on an original 
claim or a claim reopened after final disallowance will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. §3.400.  For service connection 
claims, the effective date may also be day following separation 
from active service or date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. §3.400(b)(2)(i).  

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  In this context, it should be noted that the 
provisions of 38 U.S.C.A. § 5110 refer to the date an application 
is received.  

While the term "application" is not defined in the statute, the 
regulations use the terms "claim" and "application" 
interchangeably, and they are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p), 3.155; Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).

Review of the record reveals that the Veteran submitted a formal 
claim for service connection benefits for amputation of his right 
index finger on June 15, 2006.  See June 2006 VA Form 21-526.  In 
his formal claim, the Veteran indicated that he had never filed a 
claim with VA, and review of the record reveals that there is no 
communication submitted by the Veteran prior to June 2006, which 
indicates that he was requesting a determination of entitlement 
or which evidences a belief in entitlement to a benefit related 
to his right index finger disability.  

Indeed, while the evidence shows that the Veteran suffered an 
amputated right index finger in service, he did not submit a 
claim for benefits during his first post-service year or until 
June 2006.  Therefore, the Board finds that the proper effective 
date for the grant of service connection for the Veteran's right 
index finger disability is June 15, 2006, the date of receipt of 
the claim.  38 C.F.R. § 3.400(b)(2)(i).  

The Board has considered the Veteran's argument that, because he 
was not informed of the benefits to which he was entitled at 
separation from service, he should be granted an effective date 
of April 27, 1965, the day his finger was amputated.  However, 
the day an injury or disability was incurred is not determinative 
as to the assignment of the date from when service connection may 
be granted.  As noted above, the law provides that the earliest 
possible effective date for the grant of service connection may 
be the day after separation from service, if a claim for that 
benefit is filed within the first post-service year.  Otherwise, 
the effective date will be the date the claim is received or the 
date entitlement arose, whichever is later.  See 38 
C.F.R. §3.400.  

In this case, entitlement to service connection for amputation of 
the right index finger arose the day after the Veteran was 
separated from service.  Therefore, an effective date of April 
1965 is not available under the law because the Veteran was not 
discharged from service until November 1968.  However, he did not 
file a claim seeking entitlement to service connection until many 
years later in June 2006.  Therefore, the law provides that the 
effective date for the grant of service connection must be the 
date his claim was received by VA, i.e., June 15, 2006.  

The Veteran has essentially asserted that it is unfair to deny 
his claim for an earlier effective date because he was not aware 
that he had the right to file a claim with VA.  While the Board 
is certainly sympathetic to the Veteran's argument, and the VA 
has made major efforts to improve it communication to veterans 
regarding this issue, the Board is bound by the law and is 
without authority to grant benefits on the basis of equity.  38 
U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2009); see Harvey v. 
Brown, 6 Vet. App. 416 (1994).  The Board can only determine 
whether the Veteran meets all of the requirements of the benefit 
being sought and, if he is not entitled to the benefit as 
specified by the statutes enacted by Congress and VA's 
implementing regulations, the benefit cannot be awarded 
regardless of the circumstances.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Therefore, while it is unfortunate that the 
Veteran was not aware that he could have filed a claim for 
benefits until many years after discharge from service, the Board 
has no option but to decide this claim in accordance with the 
applicable law.  As such, this appeal must be denied as the RO 
has assigned the proper effective date for the grant of service 
connection for amputation of the right index finger.  

In summary, and based on the foregoing reasons and bases, the 
Board finds that the proper effective date for the award of 
service connection for traumatic amputation of the right index 
distal phalanx is June 15, 1006, and the benefit-of-the-doubt is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

ORDER

Entitlement to an effective date earlier than June 15, 2006, for 
the grant of service connection for traumatic amputation of the 
right index distal phalanx is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


